DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that Nakamura M. fails to disclose the light enabling determination of a capturing state of the image capture device, wherein the capturing state of the image capture device includes a direction of the capturing area, as recited in claim 1 of the present application. Specifically that Nakamura M. discloses a projection system that identifies an affected area and emits light in order to recognizing the target area, however, it does not disclose how the captured image is displayed on a display nor the direction of the image on the display device. Applicant also argues that it would not have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakamura in view of Nakamura M. with Mustufa because Mustafa discloses a different approach involving an entry guide with surgical tools and camera to render a computer generated model on a captured image to assist operator in performing a medical procedure on a patient. 
Examiner respectfully disagrees. 
With regards to applicant’s argument Nakamura M. fails to disclose the light enabling determination of a capturing state of the image capture device, wherein the capturing state of the image capture device includes a direction of the capturing area, as recited in . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 8,477,416, of record) in view of Nakamura, M. (US 2017/0086940, of record) and Mustufa (US 2009/0326553, of record). 
Regarding claim 1, Nakamura discloses an observation system (see Fig. 3) comprising an image capture device 16 operable to capture an image of an observation target (T of Fig 3); and alight projector (30 and 27 both units project light) operable to project light on the observation target (Fig 3, 28 and 31 show light projected on, T, target), outside a capturing area that is captured by the image capture device (See Fig. 3; circled area 31 around T) and in a periphery of the capturing area (see Fig 3; area shown by projection 28 showing illumination of area surrounding T not including area 31). Nakamura does not teach the light enabling determination of a capturing state of the image capture device, wherein the capturing state of the image capture device includes a direction of the capturing area, which includes a correspondence relationship between an up direction of the captured image that is displayed on a display device and an up direction of the image capture device, wherein the up direction of the image capture device is perpendicular to a first axis of a first joint portion of a support section, and wherein the correspondence relationship includes an angle between the up direction of the image capture device and a 
Nakamura M. discloses a medical observation (see Fig 1) system comprising: the light enabling determination of a capturing state of the image capture device (See Fig 2A and 2B; Para [0066-69]) wherein the capturing state of the image capture device includes a direction of the capturing area (See Fig 2A, 2B, 7A-7C; Para [0067, 0109-0110]; an orientation of the captured and projected images Ra and Rb can be visually confirmed by a user). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakamura the light enabling recognition of a capturing state of the image capture device, wherein the capturing state of the image capture device includes a direction of the capturing area, of Nakamura M. for the purpose of shortening the time for preparation before the start of the surgery and allowing for increased precision for incisions during surgery. Nakamura in view of Nakamura. M does not disclose including a correspondence relationship between an up direction of the captured image that is displayed on a display device and an up direction of the image capture device, wherein the up direction of the image capture device is perpendicular to a first axis of a first joint portion of a support section, and wherein the correspondence relationship includes an angle between the up direction of the image capture device and a reference direction. Nakamura in view of Nakamura. M and Mustufa are related because both teach medical observation systems. 
Mustufa discloses a medical observation system (see Fig 1) including a correspondence relationship between an up direction of the captured image that is displayed on a display 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakamura in view of Nakamura. M with including a correspondence relationship between an up direction of the captured image that is displayed on a display device and an up direction of the image capture device, wherein the up direction of the image capture device is perpendicular to a first axis of a first joint portion of a support section, and wherein the correspondence relationship includes an angle between the up direction of the image capture device and a reference direction of Mustufa for the purpose of improving the coordination between the image capture device and the display device so as to shorten the time for preparation before the start of the surgery and allowing for increased precision for incisions during surgery. 
Regarding claim 2, Nakamura in view of Nakamura M. and Mustufa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 1, wherein the 
Regarding claim 3, N Nakamura in view of Nakamura M. and Mustufa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 2, wherein the light projector 220 projects, as the pattern, a frame 321 that enables recognition of a size of the capturing area or a marker that enables recognition of a top or bottom portion of the capturing area (see fig 1 IB; marker 321 enables recognition of capturing area 140). The reason for combination is the same a claim 2 above. 
Regarding claim 4, Nakamura in view of Nakamura M. and Mustufa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 1, further an interface 230 operable to receive an operation performed by an operator, wherein the light projector 220 projects the light according to an instruction that is received from the operator by the interface (Nakamura M.: Para [0099]; light projector projects light based on input info). 
Regarding claim 5, Nakamura in view of Nakamura M. and Mustufa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 1, further comprising an interface 230 operable to receive an operation for moving the capturing area by moving the image capture device (Nakamura M.: Para [0098]; "the operator for adjustment inputs, to control device 230, information concerning an amount of movement for shifting the projection image on an X axis ora Y axis"), wherein the light projector 27 projects the light while the first interface 230 is receiving the input (Nakamura M.: See Fig. 3; light is being projected while interface receives input). 
Regarding claim 6, Nakamura in view of Nakamura M. and Mustufa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 1, further comprising an interface 230 operable to receive operations for enlarging and reducing the capturing area (Nakamura M.: Para [0159]; enlarging and reducing is being interpreted as the magnification feature of the prior art). Nakamura, K. further teaches wherein the light projector changes a shape or a position of the light according to the size of the capturing area (Nakamura K.: Para [0157-8]). 
Regarding claim 7, Nakamura in view of Nakamura M. and Mustufa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 1, further comprising an interface operable to receive operations for enlarging and reducing the capturing area (Nakamura M.: Para [0159]; enlarging and reducing is being interpreted as the magnification feature of the prior art), wherein the light projector projects the light in such a way that the light is positioned outside the capturing area, when the capturing area is enlarged and the light is positioned within the capturing area (Nakamura K.: See Fig 3; light projector 27 capable of projecting light on outside a capturing area 28 and within the capturing area 31). 
Regarding claim 19, Nakamura discloses a medical observation system (see Fig. 3) comprising an image capture device 16 operable to capture an image of an observation target (target, T); and a light emitter (27 and 30 both units project light) operable to emit first illumination light in a capturing direction of the image capture device (see fig 3; 30 emitting first illumination light 31 ), wherein the light emitter radiates second illumination light (see fig 3, 27 emitting second illumination light 28) on the observation target, outside a capturing area that is captured by the image capture device (light 
Nakamura M. discloses a medical observation system (see Fig 1) comprising: the second illumination light enabling recognition of a capturing state of the image capture device (See Fig 2A and 2B; Para [0066-69]; system emits first laser light 320 and second infrared excitation light 300; second illumination light allows for recognition of capturing state through excitation of ICG) wherein the capturing state of the image capture device includes a direction of the capturing area (See Fig 2A, 2B, 7A-7C; Para [0067, 0109-0110]; an orientation of the captured and projected images Ra and Rb can be visually confirmed by a user)). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakamura with the second illumination light enabling recognition of a capturing state of the image capture device wherein the capturing state of the image capture device includes a direction of the capturing area, which is a 
Mustufa discloses a medical observation system (see Fig 1) including a correspondence relationship between an up direction of the captured image that is displayed on a display device (see Fig 17; Para [0076-0077]; image displayed, 140 has a vertically up direction) and an up direction of the image capture device (see Fig 16/ Figure A, above; Para [0076- 0077]; the up direction of the image capture device which refers to an up direction perpendicular to an axis along 311), wherein the up direction of the image capture device is perpendicular to a first axis of a first joint portion of a support section (see Fig 16/Figure A, above; Para [0076-0077]; the up direction is perpendicular to a first axis running along 311 from a first joint portion of 211), and wherein the correspondence relationship includes an angle between the up direction of the image capture device and a reference direction (see Fig 16/Figure A, above; Para [0076-0077]; angle referred is angle made between the capturing direction and the up direction). 

Regarding claim 20, Nakamura in view of Nakamura M. and Mustufa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 19,wherein the light emitter emits the second illumination light (Nakamura M.:See Fig 2A and2B; Para [0066-69]; system emits first laser light 320 and second infrared excitation light 300; second illumination light allows for recognition of capturing state through excitation of ICG) that enables recognition of a top or bottom portion of the capturing area (Nakamura M.:See Fig 2A and 2B; Para [0067]; control device calculates an XY coordinate of the infrared excited area from which a top or bottom portion can be recognized).
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 8,477,416, of record) in view of Nakamura, M. (US 20170086940, of record) and Mustufa (US 2009/0326553, of record) as applied to claim 1 above, and further in view of Fujikawa (US2014/0015957, of record). 
Regarding claim 8, Nakamura in view of Nakamura M. and Mustufa discloses what was disclosed in claim 1. Nakamura in view of Nakamura, M. does not disclose circuitry configured to detect an angle that is formed by the up direction of the image capture device and a vertically downward direction, the up direction of the image capture device corresponding to an up direction of an image that is captured by the image capture device; and generate an image in which an indicator indicating the vertically downward direction is superimposed on the image captured by the image capture device, according to the angle. Nakamura in view of Nakamura, M. and Fujikawa are related because both disclose image capture device and interfaces that process captured images. 
Fujikawa discloses an observation system (see Fig 1) comprising: circuitry configured to detect an angle that is formed by an up direction of the image capture device and a vertically downward direction (see Figs 1 and 15; Para [0112-0113]; image capture device configured to detect tilt angle), the up direction of the image capture device corresponding to an up direction of an image that is captured by the image capture device (see Fig 15; Para [0113]; up direction of image is also up direction of visual sensor); and generate an image in which an indicator indicating the vertically downward direction is superimposed on the image captured by the image capture device, according to the angle (see Fig 15; Para [0111-0116]; an image is generated indicating direction is superimposed onto the captured image). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakamura in view of Nakamura M. and Mustufa with circuitry configured to detect an angle that is formed by an up direction of the image capture device and a vertically downward direction, the up direction of the image capture 
Regarding claim 10, Nakamura in view of Nakamura M., Mustufa, and Fujikawa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 8, further comprising an interface operable to receive an operation performed by an operator (Nakamura M.: Para [0098-100]; interface receives operation from operators), wherein the circuitry is configured to generate an image in which the indicator indicating the vertically downward direction is superimposed on the image captured by the image capture device, according to an instruction that is received from the operator by the interface (Fujikawa: See Fig 17; indicator indicating downward direction superimposed onto image). 
Regarding claim 11, Nakamura in view of Nakamura M. and Fujikawa discloses the medical observation system (Nakamura M.: see Fig 1) according to claim 8, further comprising a first interface operable to receive an operation for moving the capturing area by moving the image capture device (Nakamura M.: Para [0098]; "the operator for adjustment inputs, to control device 230, information concerning an amount of movement for shifting the projection image on an X axis or a Y axis"), wherein the circuitry is configured to generate an image in which the indicator indicating the vertically downward direction is superimposed on the image captured by the image capture device, . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US 8,477,416, of record) in view of Nakamura, M. (US 20170086940, of record), Mustufa (US 2009/0326553, of record), and Fujikawa (US 2014/0015957, of record) as applied to claim 8 above, and further in view of Cramb (US 2018/0136448, of record). 
Regarding claim 12, Nakamura in view of Nakamura M., Mustufa, Fujikawa discloses the medical observation system (Nakamura K.: see Fig 3) according to claim 8, further comprising a support section 2 that supports the capture unit 8. Nakamura in view of Nakamura, M. and Fujikawa does not disclose a drive controller configured to control the up direction of the image capture device by control of a drive operation of the support section. Nakamura in view of Nakamura M. and Fujikawa and Cramb are related because both disclose observation systems. 
Cramb discloses an observation systems (see Fig 1), a drive controller 134 configured to control the up direction of the image capture device by control of a drive operation of the support section (Para [0042]; controls the vertical direction). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Nakamura in view of Nakamura, M. and Fujikawa with a drive controller configured to control the up direction of the image capture device by control of a drive operation of the support section of Cramb for improving the movement of the system so that it could be more precise as to correctly define the targeting area and improve surgical accuracy.
Allowable Subject Matter
Claims 9, and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following are statements of reasons for the indication of allowable subject matter. 
Regarding claim 9, the prior art does not anticipate or render obvious wherein, when the angle that is formed by the up direction of the image capture device and the vertically downward direction exceeds a threshold the circuitry generates an image in which the indicator indicating the vertically downward direction is superimposed on the image captured by the image capture device. 
Regarding claim 13, the prior art does not anticipate or render obvious wherein, where the angle that is formed by the up direction of the image capture device and the vertically downward direction exceeds a threshold, the drive controller causes the up direction of the image capture device to be the opposite direction to the vertically downward direction. 
Claim 14 is objected to due to its dependency. 
Regarding claim 15, the prior art does not anticipate or render obvious a controller operable to control the image capture device and to perform image processing on an image that is captured by the image capture device; a display device operable to display an image that has undergone the image processing by the controller; and a detector operable to detect a position of at least one of the image capture device, the controller, the display device, a surgeon, or an assistant, wherein the controller generates an image in 
Claims 16-18 are objected to due to their dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        
/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872